Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to an appeal brief filed on 6/14/2021 in which claims 10-20 were presented for examination.

In view of the appeal brief filed on June 14, 2021, PROSECUTION IS HEREBY REOPENED. A New ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ALISSA J TOMPKINS/           Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                             
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation “truncated” in claim 13 was not mentioned in the specification as originally filed.

Claim Objections
Claims 10, 14-16 are objected to because of the following informalities appropriate correction is required. The recommendations noted below will help to clarify antecedent basis issues in the claims.
Claim 10, line 4 recites “the knuckle”, “the thumb” and “the knuckles”, it is recommended to change to –a knuckle--, a thumb—and –knuckles--.
Claim 10, line 7 recites “the first metacarpal” and “the second metacarpal”, change to –a first metacarpal—and –a second metacarpal--.
Claim 14, lines 9-10 recites “the second metacarpal” and “the purlicue”, change to –a second metacarpal-- and --a purlicue--.
Claim 15, lines 2-3 recites “the knuckles”, “the first through the fourth metacarpals” and “the wrist”, change to --knuckles--, --first through the fourth metacarpals-- and --a wrist--.
Claim 16, line 3 recites “the first knuckle of the thumb“ , change to –a first knuckle of the thumb--.
Claim 16, line 9-10 recites “the first metacarpal” and “the second metacarpal”, change to --a first metacarpal-- and --a second metacarpal--.
Claim 16, line 11 recites --the purlicue— it is recommended to change to – a purlicue--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 12 contains the trademark/trade name Kevlar.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe aramid material or high strength fibers and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 10-12 and 14-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Howland et al. (U.S. Patent No. 7,007,308 B1).


    PNG
    media_image1.png
    752
    684
    media_image1.png
    Greyscale


Regarding claim 10, Howland et al. “Howland” discloses a protective glove (See Figs. 1-8), (Howland glove is a puncture resistant glove (Col. 1, lines 13-14) system includes attaching a puncture resistant material with a NPR (Normalized puncture resistance) greater than or equal to 50 pounds per inch of thickness to the inside or outside of an article such as a glove using an adhesive (Col. 4, lines 28-31) or stitching (Col. 9, lines 4-5), wherein the protection section or patterns include FULL back (dorsal) of hand coverage including finger(s) (Col. 7, lines 42-45) which is being interpreted as the protective section covering the entire back of the glove (also shown in Figs. 1-3)).
comprising: 
a flexible first material (See for example Fig. 2 identifier 20 which is made of fabric such as for example cotton string (Col. 6, line 19) which was considered as flexible) covering a palm section of the glove (See for example Fig. 4B), a wrist section of the glove (22 discloses as an integrally attached cuff), and at least the knuckle of the thumb of the glove, and the knuckles of the fingers of the glove (Because the glove covers the entire palm and back of the hand as shown for example in Figs. 4A and 4B also explained in Col. 7, lines 39-42 that the cut pattern or protective section is attached to a hand shape glove meaning the glove first material will have the shape of a hand having a palm, back, fingers and thumb sections); 
a protective section (Fig. 3 identifier 30 illustrating the protective section without the glove first material or the base material that layer 30 is attached to) comprising a second material (such as rubber) (the entire structure of Howland glove is explained in details in Col. 8, lines 10-29), said protective section (30) covering the first metacarpal of the glove and the second metacarpal of the glove, said protective section extending continuously from the first metacarpal of the glove to the second metacarpal of the glove covering a purlicue of the glove (because as explained above, it covers the entire back of the hand including fingers, However, in order to further explain the examiners position, the examiner provided an annotated Fig. A above just to clarify the claimed sections or regions of the glove and how the protective section is extending continuously from the first to the second metacarpal covering a purlicue of the glove); 
wherein the second material (30) comprises a puncture-resistant material (Col. 1, lines 13-14).

Regarding claim 11, Howland discloses a protective glove wherein the first material comprises leather, cotton, nylon, polymers, or silk (See above and Col. 6, line 19 disclosing cotton).

Regarding claim 12, Howland discloses a protective glove wherein the second material comprises Kevlar (Col. 8, line 20 discloses woven synthetic, also Col. 3, line 38 discloses Kevlar).
Regarding claim 14, Howland et al. “Howland” discloses a protective glove (See Figs. 1-8), (Howland’s glove is a puncture resistant glove (Col. 1, lines 13-14) system includes attaching a puncture resistant material with a NPR (Normalized puncture resistance) greater than or equal to 50 pounds per inch of thickness to the inside or outside of an article such as a glove using an adhesive (Col. 4, lines 28-31) or stitching (Col. 9, lines 4-5), wherein the protection section or patterns include FULL back (dorsal) of hand coverage including finger(s) (Col. 7, lines 42-45) which is being interpreted as the protective section covering the entire back of the glove (also shown in Figs. 1-3)).
comprising:
a) a palm section (See for example Fig. 4B) (Col. 7, lines 39-42 that the cut pattern or protective section is attached to a hand shape glove meaning the glove first material will have the shape of a hand having a palm, back, fingers and thumb sections) made of a first material (See for example Fig. 2 identifier 20 which is made of fabric such as for example cotton string (Col. 6, line 19)) adapted (capable) to cover at least the palm of the hand of the user (when worn); 
b) a back section the glove covers the entire palm and back of the hand as shown for example in Figs. 4A and 4B also explained in Col. 7, lines 39-42 that the cut pattern or protective section is attached to a hand shape glove meaning the glove first material will have the shape of a hand having a palm, back, fingers and thumb sections) made of the first material (See for example Fig. 2 identifier 20 which is made of fabric such as for example cotton string (Col. 6, line 19)) adapted (capable) to cover at least a portion of the back of the hand of the user (when worn), 
c) a flexible protective section (Fig. 3 identifier 30 illustrating the protective section without the glove first material or the base material that layer 30 is attached to) disposed on the back (dorsal) section of the glove (the protection section or patterns include FULL back (dorsal) of hand coverage including finger(s) (Col. 7, lines 42-45) which was interpreted that the protective section covers the entire back of the glove (also shown in Figs. 1-3)), made of a second material (such as rubber) that is more puncture resistant than the first material (because it was defined as puncture resistant material (See above) the first material was not), wherein the flexible protective section (30) extends laterally from a first metacarpal to at least the second metacarpal of the glove covering the purlicue of the glove (See annotated Fig. A above because the protective section covers the entire back of the glove as described above).

Regarding claim 15, Howland discloses a protective glove wherein the protective section is adapted to extend longitudinally from the knuckles of the first through the fourth metacarpals to the wrist of the glove (Because the protective section covers the entire back of the glove meaning it will cover the knuckles of the first through the fourth metacarpals to the wrist of the glove also See Fig. A to clarify the examiner’s position of the claimed sections).

Regarding claim 16, Howland et al. “Howland” discloses a protective glove (See Figs. 1-8), (Howland’s glove is a puncture resistant glove (Col. 1, lines 13-14) system includes attaching a puncture resistant material with a NPR (Normalized puncture resistance) greater than or equal to 50 pounds per inch of thickness to the inside or outside of an article such as a glove using an adhesive (Col. 4, lines 28-31) or stitching (Col. 9, lines 4-5), wherein the protection section or patterns include FULL back (dorsal) of hand coverage including finger(s) (Col. 7, lines 42-45) which is being interpreted as the protective section coversing the entire back of the glove (also shown in Figs. 1-3)).
comprising: 
a palm section (See for example Fig. 4B) (Col. 7, lines 39-42 that the cut pattern or protective section is attached to a hand shape glove meaning the glove first material will have the shape of a hand having a palm, back, fingers and thumb sections) made of a first material (See for example Fig. 2 identifier 20 which is made of fabric such as for example cotton string (Col. 6, line 19)), (it was interpreted as flexible because it is made of fabric); 
a thumb section (Col. 7, lines 39-42 that the cut pattern or protective section is attached to a hand shape glove meaning the glove first material will have the shape of a hand having a palm, back, fingers and thumb sections) extending to at least the first knuckle of the thumb of the glove (See for example annotated Fig. A above); 
a plurality of finger sections (Fig. A illustrates four finger sections), the finger sections extending to at least the first knuckles of each of the plurality of finger sections of the glove (See Fig. A); 
a protective covering (30) disposed about a back of the glove (Fig. 3 identifier 30 illustrating the protective section without the glove first material or the base material that layer 30 is attached to) disposed on the back (dorsal) section of the glove (the protection section or patterns include FULL back (dorsal) of hand coverage including finger(s) (Col. 7, lines 42-45) which was interpreted that the protective section covers the entire back of the glove (also shown in Figs. 1-3)), said protective covering (30) extending (i) in a first direction (up-down) from the wrist of the glove to at least the first knuckle of the thumb and at least the first knuckles of each of the plurality of finger sections of the glove (See Fig. A), (ii) in a second direction (right-left) from the first metacarpal of the glove to at least the second metacarpal of the glove (See Fig. A); 
wherein the protective covering (30) covers the purlicue portion of the glove (See Fig. A).

Regarding claim 17, Howland discloses a protective glove wherein the protective covering (30) completely covers the purlicue portion of the glove (See Fig. A).

Regarding claim 18, Howland discloses a protective glove wherein the protective covering (30) comprises a puncture-resistant material (Col. 1, lines 13-14).

Regarding claim 19, Howland discloses a protective glove wherein the puncture-resistant material comprises a plurality of high strength fibers (Col. 8, line 20 discloses woven synthetic, also Col. 3, line 38 discloses Kevlar which is being interpreted as a plurality of high strength fibers).

Regarding claim 20, Howland discloses a protective glove further comprising a flexible back section (the glove covers the entire palm and back of the hand as shown for example in Figs. 4A and 4B also explained in Col. 7, lines 39-42 that the cut pattern or protective section is attached to a hand shape glove meaning the glove first material will have the shape of a hand having a palm, back, fingers and thumb sections) made of the first material (See for example Fig. 2 identifier 20 which is made of fabric such as for example cotton string (Col. 6, line 19) it was interpreted as flexible because it is made of fabric).

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Howland et al. (U.S. Patent No. 7,007,308 B1) in view of Gunn (U.S. Patent No. 5,829,057).

Regarding claim 13, Howland discloses the invention substantially as claimed above.
Hansen does not disclose that at least one of the fingers of the glove are truncated.
Gunn teaches yet another protective glove having full length finger portions (See Fig. 1) and at least one of the fingers of the glove are truncated (See Fig. 2). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to apply the same teaching to the glove of Hansen having at least one of the fingers of the glove being truncated as taught by Gunn. Having truncated finger section(s) will enhance the intended use of the glove in some activities that require truncated gloves such as for example going to the gym. Having truncated finger section(s) will reduce the overall weight of the glove, enhance finger flexibility and dexterity and increase ventilation to the hand of the wearer when a full finger glove is not required.


Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED ANNIS/           Primary Examiner, Art Unit 3732